 In the MatterOf METROPOLITANLIFE INSURANCE COMPANYandINTER-NATIONAL UNION OFLIFEINSURANCE AGENTS, LOCALS 1, 2,3, 4, 5,39, 41Case No. R-410,A!AMENDMENT TO DECISION AND DIRECTION OFELECTIONSeptember 16, 191On September 4, 1942, the National Labor Relations Board, hereincalled the Board, Issued a Decision and Direction of Election in theabove-entitled proceeding 'Thereafter, Metropolitan Life InsuranceCompany, by its counsel, filed a petition for clarification of the unitand for temporary stay of election.Upon consideration of the matter, the Board hereby orders thatthe last sentence in Section IV, entitled "The appropriate unit," bedeleted and in place thereof be inserted the following :We therefore find that all the'insurance- agents employed by theCompany who are attached to and work out of district or de-tached offices in Wisconsin or who work exclusively in Wisconsin,including canvassing, regular, office account, and detached agents,but excluchng independent and retired agents, managers, -assist-ant managers, clerks, cashiers, secretaries, and other persons notagents, constitute a unit appropriate for the purposes of collec-ti ye bargaining within the meainmg of Section 9 (b) of the Act.And it is further ordered that insofar as the petition prays for atemporary stay of election, the petition is hereby denied.Mn.' GERArn D. REILLY took no part in the consideration of the aboveAmendment to Decision and Direction of Election.44NLBB,No 553 In the Matter Of METROPOLITAN LIFE INSURANCE COMPANYand,INTER-NATIONAL UNION OF LIFE INSURANCE AGENTS, LOCALS 1, 2, 3, 4, 5,.39)'41Case No. R-4032CERTIFICATION OF REPRESENTATIVESOctober 17, 19442On September 4, 1942, the National Labor Relations Board issueda Decision and Direction of Election 1 and on September 16, 1942, anAmendment to Direction of Election,' in the above-entitled proceed-ings.Pursuant to the Direction of Election and Amendment, anelection by secret ballot was conducted on October 2, 1942, under thedirection and supervision of the Regional Director for the TwelfthRegion (Milwaukee, Wisconsin).On October 6, 1942, the RegionalDirector, acting pursuant to Article III, Section 9, of NationalLabor Rekitions Board Rules and Regulations-Series 2, as amended,issued and duly served upon the parties an Election Report on theballot.No objections to the conduct of the ballot or the ElectionReport were filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list_____________________________________345Total ballots cast___________________________________________326Totalballots challenged____________________________________0Totalblank ballots_________________________________________0Totalvoid ballots--------'---------------------------------0Totalvalid votes counted___________________________________326Votes cast for International Union of Life Insurance Agents____ 235Votes cast against International Union of Life Insurance Agents 91By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-series 2, as amended,IT IS HEREBY CERTIFIED that International Union of Life InsuranceAgents, Locals 1, 2, 3, 4, 5, 39, 41, has been designated and selectedby a majority of all the insurance agents employed by the Metropoli-tan Life Insurance Company, New York, New York, who are attachedto and work out of district or detached offices in Wisconsin or who143 N L R B. 962.244 N. L R. B 53.44 N. L.R. B., No. 5a.54 METROPOLITAN LIFE INSURANCE COMPANY55work exclusively in Wisconsin, includingcanvassing,regular, officeaccount; and detached agents, but 'excluding independent and retiredagents, managers, assistant managers, clerks, cashiers, secretaries, andother persons not agents, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Act,International Union of Life Insurance Agents, Locals 1, 2, 3, 4, 5,39, 41, is the exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.